DETAILED ACTION
	This is in response to communication received on 12/24/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/14/18, 6/25/19, 12/2/19, 8/21/20, and 12/24/20.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Nandi et al. US PGPub 2010/0273382 hereinafter NANDI in view of Wierer et al. US Patent Number 5,614,256 hereinafter WIERER, CHANCLER (US Patent Number 4,265,965) and JIANG (US PGPub 2011/0159309) on claims 1, 5, and 7 are maintained. The rejection is repeated below for convenience.
As for claim 1, NANDI teaches "A acoustic and fire retardant foam coating composition for a fibrous mat" (abstract, lines 1-2), i.e. A process for producing a coating on a substrate.
NANDI further teaches "The aqueous coating mixture is mechanically foamed and then coated on fibrous mat to provide acoustic effect" (paragraph 31, lines 1-3), i.e. (a) introducing gas into the aqueous coating composition to produce a wet foam, (b) applying a layer of the wet foam to a substrate.
NANDI further teaches "The coating composition according to the instant invention preferably is applied in a thickness of ≤4 mm, more preferred of ≤3 mm" (paragraph 23), i.e. such that the layer has a thickness that overlaps with the range of from 5 μm to 70 μm. In the case where the claimed ranges "overlap or lie inside ranges 
NANDI further teaches providing a "dried coating composition" (page 4, claim 8, lines 2-3), i.e. wherein drying the layer of applied wet foam.
NANDI is silent on the degree to which it is dried, comprising one or more steps of crushing a dried layer of a foamed aqueous coating composition and crushing the layer of dried foam to produce the layer of crushed dried foam.
CHANCLER teaches "Crushed foam coated urethane foam is disclosed wherein the crushed foam coating contains a pigment or a flame retardant or both to protect the urethane foam against discoloration due to ultraviolet light or to provide protection against fires. The crushed foam may be obtained from a frothed latex applied to the polyurethane foam, dried and crushed to a final thickness of 10 mils to 250 mils" (abstract) and "CHANCLER teaches "The amount of pigment employed to afford resistance to ultraviolet degradation ... based on the weight of the aqueous polymer emulsion" (column 2, lines 55-8), i.e. a process for producing a coating on a substrate comprising one or more steps of crushing a dried layer of a foamed aqueous coating composition.	
CHANCLER teaches "This material is placed in an oven at 280° F. and dried for from 2 to about 10 minutes" (column 5, lines 62-64), and "The foam coating containing the pigment or flame retardant or both must be dry before satisfactory crushing can be drying the layer of wet foam to a satisfactory water content ... to produce a layer of dried foam.
It would have been within the skill of the ordinary artisan at the time of invention to design the final dried water content of the foamed layer such that a satisfactory crushing is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
WIERER teaches "The invention relates to coating compositions for producing watertight, vapor-permeable and flame-retardant coatings" (abstract, line 1-2) and "foaming the abovementioned coating composition by mechanical means with or without a crosslinker and/or a thickener into a stable foam" (column 2, lines 41-44), i.e. process for producing a coating on a substrate.
WIERER further teaches "optionally, after drying, compressing the foam layer" (column 2, lines 47) and "In a particularly preferred embodiment, resulting in improved abrasion resistance, flame resistance and water-tightness, the dried layer of foam is compressed, forcing it to some extent into the web" (column 6, lines 5-8), i.e. (d) crushing the layer of dried foam to produce the layer of crushed dried foam.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the drying step of CHANCLER and the crushing step of WEIER in the process of NANDI such that where (c) drying the layer of wet foam to a satisfactory water content ... to produce a layer of dried foam and (d) crushing the layer of dried foam to produce the layer of crushed dried foam are a part of said process, because WEIER teaches the drying and crushing the foam results in improved abrasion 
NANDI teaches "A acoustic and fire retardant foam coating composition for a fibrous mat comprising: (i) one or more fillers; and (ii) one or more binders" (page 4, claim 1, lines 1-4), and "wherein the one or more binders comprise one or more aqueous binders" (page 4, claim 15, lines 1-2) i.e. wherein the aqueous coating composition comprises one or more binder polymers.
NANDI is silent on a collection of multi-stage copolymer particles having a core and a shell, having a weight average diameter of 2-20 μm, wherein said multi-stage copolymer particles are multi-stage graded refractive index (GRIN) copolymer particles, wherein the core has a glass transition temperature (Tg) of 20°G or less.
NANDI does teach "further comprising one or more components selected from the group consisting of pigments" (page 4 claim 2, lines 1-3).
JIANG teaches "The first aspect of the present invention provides a multilayer coating system comprising a layer of base coating which provides optical appearance on a substrate and a layer of clear top coating which provides surface protection and mechanical properties" (paragraph 8).
JIANG further teaches "The duller (co)polymer c) comprises (co)polymer particles having an average diameter of 1-20 μm, preferably having a narrow particle size distribution (PSD). Suitable duller particles have a minimum average diameter of 1 μm, preferably 2 μm, more preferably 5 μm. When the average diameter of the particles is smaller than 1 μm, the particles tend to aggregate and become difficult to disperse adequately in the aqueous composition. Suitable duller particles have a maximum an aqueous coating composition comprises ... a collection of multi-stage copolymer particles ... having a range that overlaps with 2-20 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
JIANG also teaches that "In one preferable embodiment of the present invention, the duller (co)polymer c) comprises multi-stage (co) polymers with, for example, a coreshell or layered structure, such as amultilobal structure. The multi-stage duller particles comprise a polymeric core phase and one or more polymeric shell phases, preferably comprise a graded refractive index (grin) composition" (paragraph 44, lines 1-7), and "In another preferable embodiment, the duller (co) polymer c) comprise multistage polymers having rubbery cores, i.e. having a Tg of 20° C. or less" (paragraph 45, lines 1-3), i.e. an aqueous coating composition comprises ... a collection of multistage copolymer particles hacing a core and a shell ... wherein said multi-stage copolymer particles are multi-stage graded refractive index (GRIN) particles, wherein the core has a glass transition temperature (Tg) of 20°c or less.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the GRIN particles of JIANG as the pigment of NANDI such that the process includes a collection of multi-stage copolymer particles having a core and a shell, having a weight average diameter that overlaps with the range of 2-20 μm, wherein said multi-stage copolymer particles are multi-stage graded refractive index (GRIN) copolymer particles, wherein the core has a glass transition temperature (Tg) of 20°c or less because JIANG teaches that such particles have signification light scattering properties which causes loss of gloss.
As for claim 5, NANDI teaches "The foam coating composition can further comprise pigment (i.e., organic or inorganic), surfactants" (paragraph 13, lines 1-2), i.e. wherein the aqueous coating composition further comprises one or more surfactants.
As for claim 7, NANDI, WIERER, CHANCLER and JIANG are silent on repeating the steps such that after the step (d), repeating the sequence of steps (b), (c), and (d) one or more times. However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). In this 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over NANDI, Wierer et al. US Patent Number 5,614,256 hereinafter WIERER, CHANCLER (US Patent Number 4,265,965) and JIANG (US PGPub 2011/0159309) as applied to claim 1 above, and further in view of GOODALE (US Patent Number 4,049,848) on claim 3 is maintained. The rejection is repeated below for convenience.
As for claim 3, NANDI, WIERER, CHANCLER and JIANG are silent on further comprising the step of heating the dried layer of a foamed aqueous coating composition after the step of crushing the dried layer of a foamed aqueous coating composition.
However, CHANCLER does teach "Subsequent to crushing the crushed foam is crosslinked or thermoset. Usually the residual heat in the foam from the drying step is adequate to insure crosslinking and retention of the crushed state" (column 2, lines 25-28).
GOODALE teaches "The process consists of applying a foamed- elastomeric resin emulsion onto a urethane substrate to a desired thickness; drying the coated substrate thus formed; and thereafter crushing the dried elastomeric coated substrate to form a composite textured material" (abstract, lines 6-11).
GOODALE teaches "The composite material is crushed so that the partially cured layer is densified and caused to be interlocked into the adjacent cells on the urethane substrate surface which cells have been distorted by the crushing, the resultant partial compression and distortion of the elastomeric foam creating a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprising the step of heating the dried layer of a foamed aqueous coating composition after the step of crushing the dried layer of a foamed aqueous coating composition in the process of NANDI, WIERER, CHANCLER and JIANG because GOODALE teaches that such a heating step can further cur and cross-link the foam after crushing.

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive.
Applicant's principal argument(s) is/are:
(a) Applicant argues that NANDI, CHANCLER, WIERER and JIANG are silent on hands-on feel and other parameters mentioned as relevant to the invention in the specification.
(b) Applicant argues that NANDI's teachings of an upper limit being less than or equal to 4 mm, is intended to actually be limited to a range of between 2 and 3mm based upon the examples provided by NANDI.


In response, please consider the following remarks.
(a) Examiner reminds Applicant that Limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989). Therefore, whether the prior art teaches the hands-on feel or household fabrics is relevant as these limitations are not required in the claim.
(b) Examiner respectfully disagrees with Applicant. In particular, Applicant's arguments rely on the assumption that NANDI is not restricted to its broadest embodiments and explicit teachings, but rather NANDI is restricted based upon the implications derived from two examples it provides. This is not the case. NANDI is not merely limited to what its examples teach, but to the full scope of what it claims, which is a range that encompasses the values recited in the claims.
	Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
(c) Examiner notes that Applicant appears to be taking several positions in their arguments. For one, Applicant is apparently assuming that NANDI's fiberglass mats are 
	Firstly, Examiner notes that office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). There is nothing in the claim that would make the recitation of fabric exclusive of fabrics made of fiberglass. As such, the claim scope encompasses the NANDI's woven fiberglass mat (paragraph 5).
	Secondly, Examiner notes that concerns about the appearance of gloss on a substrate is a concern that one of ordinary skill in the art would have, and a duller particle would provide a clear benefit to those looking to reduce shine or gloss on a substrate. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  
	Finally, Examiner notes that JIANG and NANDI do share discussions of pigments and the use of particles to effect the appearance of layer, as pointed out in the rejection above (further NANDI's use of spherical particles as filler and for color, as well as JIANG's teachings relating to replacing titanium dioxide with their GRIN particles). Thereby, it would be well within the skill of the ordinary artisan to combine the two pieces of art as argued.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571) 270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717